J-S19022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMEERAH RICHARDS,                         :
                                               :
                       Appellant.              :   No. 2812 EDA 2017


             Appeal from the Judgment of Sentence, July 25, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0001618-2014.


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                          FILED MAY 23, 2019

        Sameerah Richards appeals from a judgment of sentence, imposing six

to twelve months’ imprisonment, followed by one year of probation, after a

jury convicted her of simple assault.1 The trial court issued its judgment of

sentence on July 25, 2017, but Richards did not file her notice of appeal until

August 30, 2017. We therefore quash it.

        In September of 2017, this Court ordered Richards to show cause why

we should not deem her pro se, post-sentence motion, filed while counsel still

represented her, a legal nullity, under Commonwealth v. Jette, 23 A.3d

1032 (Pa 2011), and Commonwealth v. Jones, 28 A.3d 751 (Pa. 2012).

Because Richards filed no timely, counseled, post-sentence motion, this Court

asked her why we should not quash her notice of appeal as untimely.
____________________________________________


1   18 Pa.C.S.A. § 2701(A).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S19022-19



      A few weeks later, counsel for Richards replied to our rule. Counsel

indicated Richards has repeatedly filed pro se documents throughout this case.

See Richards’ Rule Returnable at 2. Of importance here, she filed three, pro

se, post-sentence motions in the trial court, including an August 1, 2017

motion to reconsider her sentence. The trial court denied that motion in an

August 8, 2017 order. See id. Counsel then “assumed that he still had 30

days from the date of entry of that order to file the notice of appeal, which

was filed on August 30, 2017.” Id.

      That assumption is incorrect.

      Pennsylvania Rule of Criminal Procedure 720 requires defendants to file

“a written post-sentence motion . . . no later than 10 days after imposition of

sentence.” Pa.R.Crim.P. 720. When a valid, post-sentence motion is filed,

the defendant then has an additional “30 days of the entry of the order

deciding the motion” within which to file a notice of appeal. Id. When no

valid, post-sentence motion is filed, “the defendant’s notice of appeal shall be

filed within 30 days of imposition of sentence . . . .” Id.

      Here, Richards attempts to rely upon her pro se motion of August 1,

2017 to toll the running of her appellate clock until the court denied the motion

on August 8, 2017. Her reliance is misplaced. Criminal defendants have “no

constitutional right to hybrid representation either at trial or on appeal . . . .”

Commonwealth v. Ellis, 626 A.2d 1137, 1339 (Pa. 1993). Thus, the pro se




                                       -2-
J-S19022-19



filing of a counseled defendant is “a legal nullity.” Commonwealth v. Ali, 10

A.3d 282, 293 (Pa. 2010).2

       All of the pro se, post-sentence motions that Richards filed while her

lawyer still represented her were legal nullities, including the one of August 1,

2017 that the trial court expressly denied.3 Accordingly, that motion could

not toll the 30-day, appellate clock under Pa.R.Crim.P. 720(A)(2)(a), because

it had no legal force or effect.

       Rule 720(A)(3) controls the procedural posture of this case. Richards

had 30 days from the entry of her judgment of sentence (i.e., until August 24,

2017) to appeal. She filed her appeal on August 30, 2017 – six days too late.

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/19


____________________________________________


2The prohibition against hybrid representation does not nullify pro se notices
of appeal, because “a notice of appeal protects a constitutional right”.
Commonwealth v. Williams, 151 A.3d 621, 624 (Pa. Super. 2016) (citing
Commonwealth v. Ellis, 626 A.2d 1137 (Pa. 1993)).

3 We note that the trial court erred by taking any action on Richards’ pro se
motion. But that error does nothing to validate her pro se filing that was void
ab initio. Richards’ contention to the contrary, which lacks support from any
legal authority, is unpersuasive. See Richards’ Rule Returnable at 3.

                                           -3-